Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. In response to applicant's remarks page 6, paragraph 3. Examiner holds that US 5758844 A Cummings; Darold B teaches two drive shafts.
In response to remarks page 7, first paragraph, Examiner furthermore holds U.S. Patent Application Publication No. 2011/0036954 Piasecki paragraph [0056] is clear that “rotated differentially” is in reference to the axis of rotation 8 taught in the previous sentence. Furthermore rotated differentially is contrasted in the following sentence by the terminology “rotated in unison”.  To further elaborate in an attempt to better clarify for applicant and the record for the general public, the Examiner contends the claims scope of at least claims 1, 10, and 18 have been met. Applicant further argues it is not clear what differential rotation means, this is not a standard for legal argument, as attorney arguments don’t take the place of evidence on the record. And, the examiner respectfully disagrees with applicant, in that one of ordinary skill would know what is meant by Piasecki. Interestingly enough, given applicant’s claimed scope, applicant’s arguments appear to be contradictory to applicant’s own disclosure. As such, again, Examiner maintains the rejection meets the claimed scope. For sake of argument, if the rejection of the broad claimed scope is deemed unclear by the teachings Cummings v. Piasecki as not curing the deficiencies the missing elements of Cummings and encompassing the rotation/tilt via the differential rotation of the two shafts by the effector, then this raises a concerning question for the claimed scope of at least claims 1, 10, and 18, as potentially omitting essential claim elements to also meet that function, as what structure claimed that is different than Cummings v. Piasecki that enables the differential rotation/tilt?  This also posses the potential concern, that such claimed scope may lack scope of enablement. In either scenario the Examiner contends the at least the scope of claims 1, 10, and 18 poses a potential risk of invalidity under 103 or 112, which should concern applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642